Citation Nr: 0403917	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-10 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to an increased rating for residuals of cervical 
strain, currently evaluated as 10% disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk



INTRODUCTION

The veteran had active military service from April 1974 to 
January 1981, from February 1982 to January 1985, and from 
January 1986 to April 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Togus, Maine Regional Office (RO), 
which denied the veteran an increased rating for residuals of 
a cervical strain, currently evaluated at 10 percent 
disabling.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law during 
the pendency of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit invalidated 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2) was invalid because in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C.A § 7104.  

Here, the RO has not provided the veteran notice of the VCAA.  
This is a violation of Quartuccio; Disabled American 
Veterans, supra.  The Board may not proceed with appellate 
review without correcting this procedural deficiency.  Under 
Disabled American Veterans, supra, the Board may not provide 
the notice on its own.  

Additionally, with respect to the issue of entitlement to an 
increased rating for residuals of cervical strain, currently 
evaluated as 10% disabling, the evidence is inadequate to 
fully evaluate the veteran.  As to the evaluation to be 
assigned for the service-connected residuals of cervical 
strain, during the course of this appeal, the rating criteria 
for intervertebral disc syndrome changed.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002).  The change was effective 
September 23, 2002.  Additionally during the course of this 
appeal, the portion of the Schedule for Rating Disabilities - 
Musculoskeletal System (38 C.F.R. § 4.71a) that involves 
disabilities of the spine was changed.  See 68 Fed. Reg. 
51454-51458 (August 27, 2003).  The change was effective 
September 26, 2003 and provides new criteria for rating 
disorders of the spine.  Additionally the sections for 
consideration have been renumbered from diagnostic codes 
5235-5243.  These criteria should be considered by the RO 
prior to any Board decision.  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003).  Therefore, in light of the changes to the rating 
criteria for rating the spine, a new examination to fully 
evaluate the service-connected cervical strain under the old 
and new regulations should be provided.  Consideration of 
orthopedic and neurologic findings is required.


Accordingly, the case is REMANDED to the RO for the 
following: 

1.	The RO should send a letter to the 
veteran and his representative 
informing them of the pertinent 
provisions of the VCAA.  The RO should 
ensure that the veteran has been 
properly advised of (a) the 
information and evidence not of record 
that is necessary to substantiate his 
claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence 
that the veteran is expected to 
provide.  The notice provided should 
also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio; and 
Disabled American Veterans, supra.  
Specifically, this notice should 
provide notice of 38 C.F.R. § 3.321, 
including a copy of the provisions.  
The veteran and his representative are 
then to be afforded an opportunity to 
present argument or evidence on that 
matter.

2.	Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination(s) to determine the 
current severity of his service-
connected residuals of cervical 
strain.  Pertinent orthopedic and 
neurologic findings should be 
recorded.  The claims file should be 
made available and reviewed by the 
examiner(s) in connection with the 
examination(s).  The examiner(s) 
should be furnished with a copy of the 
new and old rating criteria.  All 
indicated special tests and studies 
should be accomplished and included 
with the examination report(s).  The 
examination report(s) must contain 
sufficient clinical information so 
that the Board may address each and 
every criteria to be considered under 
the rating criteria (as currently 
constituted and as in effect prior to 
the recent changes).  Functional 
impairment should be described, as 
should the affect of the service-
connected disability on employability.

3.	After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all 
the evidence of record.  The review 
should include consideration of 
38 C.F.R. § 3.321.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
supplemental statement of the case (to 
include the consideration of the old 
and new rating criteria for diseases 
and injuries of the spine).  

This should additionally include 
consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails 
to appear for a scheduled examination.  
In such case, the RO should include a 
copy of the notification letter in the 
claims file as to the date the 
examination was scheduled and the 
address to which notification was 
sent.  If the letter is not available, 
personnel at the medical center should 
certify to what address the letter was 
sent, and should certify that it was 
not returned as undeliverable.

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The veteran and his 
representative should then be afforded 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




